271 S.W.3d 67 (2008)
Terry ADAMS, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 90923.
Missouri Court of Appeals, Eastern District, Division Four.
November 18, 2008.
Shaun J. Mackelprang, Jayne Woods, co-counsel, Jefferson City, for Appellant.
Mark Grothoff, Columbia, for Respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., MARY K. HOFF, J.
Prior report: 204 S.W.3d 237.

ORDER
PER CURIAM.
Terry Adams (Movant) appeals the motion court's denial of his Rule 29.15 motion following a jury verdict convicting him of forgery, in violation of section 570.090 RSMo 2000.[1] Movant was sentenced as a persistent offender to fifteen years imprisonment. His conviction and sentence were affirmed on direct appeal. State v. Adams, 204 S.W.3d 237 (Mo.App. E.D. 2006). Movant now appeals the judgment denying his Rule 29.15 motion for postconviction relief after an evidentiary hearing, claiming ineffective assistance of counsel. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's findings and conclusions are not clearly erroneous. Rule 29.15(k). No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.